DETAILED ACTION
Claims 1-10 are pending in the present application and Claims 1-5 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies of Japan patent application number JP2018-198296 filed on 10/22/2018 and JP2019-098436 filed on 05/27/2019 have been received and made of record.
Please provide an English translation of Japan patent application number JP2018-198296 and JP2019-098436 to perfect the priority claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/17/2019 and 03/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



	Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2022.
Applicant’s election without traverse of claims 6-10 in the reply filed on 06/10/2022 is acknowledged.
Claim Objections
Claim 9 is objected to because of the following informalities:  “detecting unit” should be “a detecting unit”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control unit that executes….”
“a display unit capable of displaying …”
“a display control unit that causes ….” in claim 6.
“detecting unit for acquiring ….” in claim 9.
“a field of view specifying unit for specifying …” in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japan PGPubs JP2016205974 to Abe (with Google translation) in view of U.S. PGPubs 2020/0337789 to Meglan.

Regarding claim 6, Abe teaches a measurement control apparatus comprising (page 5, “a measurement system according to the present invention includes a measuring instrument that measures a measuring object, a measuring instrument controller that controls the measuring instrument based on an instruction from a user, and a predetermined object in a real three-dimensional space”): 
a control unit that executes a selected measurement program to cause a measuring apparatus to perform measurement of an object (page 7, “the measurement instrument control unit may control the measurement instrument based on the measurement operation stored in the measurement operation storage unit. With such a configuration, it is possible to perform measurement with an actual measuring device based on the measurement operation recorded by moving the image of the measuring device within the virtual three-dimensional space”); 
a display unit capable of displaying information defined in a virtual space superimposed on the real space (page 6, “a 3D imaging unit that acquires a 3D image in a real 3D space, a display unit that displays the 3D image acquired by the 3D imaging unit, a 3D image in the real 3D space, A display control unit that synthesizes an image corresponding to the button setting area and displays the image on the display unit may be further provided”);
a display control unit that causes the display unit to display, as the superimposed display information, when the selected measuring program is executed (page 10, “a first display control unit that combines the three-dimensional video and the image sent from the supporter-side control device and causes the first display unit to display the first display control unit.”, page 26-27, “FIG. 9 shows an example in which the button image BG is synthesized on the 3D image of the floor FL. The user 800 holds the measuring head 501 of the measuring machine M with his hand 801 and measures the workpiece W which is a measurement object. The user 800 performs measurement by operating the measurement head 501 while referring to the 3D image of the measuring machine M and the workpiece W displayed on the head mounted display HD. The head mounted display HD is displayed in a state where the button image BG is combined with the 3D image of the floor FL”).
But Abe keeps silent for teaching a display control unit that causes the display unit to display, as the superimposed display information, a motion prediction display indicating the motion of the measuring apparatus when the selected measuring program is executed. 

    PNG
    media_image1.png
    351
    376
    media_image1.png
    Greyscale

In related endeavor,  Meglan teaches a display unit capable of displaying information defined in a virtual space superimposed on the real space (par 0003, par 0075-0076, “generate a virtual training environment based on the image data of the surgical training environment, the virtual environment including representations of the table and the surgical robot, determine a pose of the user relative to the surgical training environment based on the received image data and the generated virtual training environment, generate guidance for positioning at least one of at least a portion of a body on the table or at least a portion of the surgical robot about the body, based on the surgical training parameter and the determined pose of the user wearing the HMD relative to the surgical training environment, and cause the HMD to display the generated guidance”, Figs 4A-4B, par 0107-0108, “table 110 and surgical robot 150 are physical objects in the surgical training environment visible to the user. Body B is shown lying on table 110. In this example, body B is a virtual body, and the guidance is instructing the user to move a left arm of body B three inches in a particular direction. The position into which the left arm of body B should be moved is indicated by a ghosted overlay 410 displayed onto body B. A directional indicator, such as an arrow 420, shows the direction into which the left arm of body B should be moved”); a display control unit that causes the display unit to display, as the superimposed display information, a motion prediction display indicating the motion of the measuring apparatus when the selected measuring program is executed (par 0003, par 0075, “generate a virtual training environment based on the image data of the surgical training environment, the virtual environment including representations of the table and the surgical robot, determine a pose of the user relative to the surgical training environment based on the received image data and the generated virtual training environment, generate guidance for positioning at least one of at least a portion of a body on the table or at least a portion of the surgical robot about the body, based on the surgical training parameter and the determined pose of the user wearing the HMD relative to the surgical training environment, and cause the HMD to display the generated guidance”, par 0090-0092, “computing device 200 processes the image data to detect a pose of table 110 and/or surgical robot 150 based on the image data …. computing device 200 processes the image data to detect a pose of table 110 and/or surgical robot 150 based on the image data”, Figs 4A-4B, par 0107-0108, “table 110 and surgical robot 150 are physical objects in the surgical training environment visible to the user. Body B is shown lying on table 110. In this example, body B is a virtual body, and the guidance is instructing the user to move a left arm of body B three inches in a particular direction. The position into which the left arm of body B should be moved is indicated by a ghosted overlay 410 displayed onto body B. A directional indicator, such as an arrow 420, shows the direction into which the left arm of body B should be moved”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Abe to include a display control unit that causes the display unit to display, as the superimposed display information, a motion prediction display indicating the motion of the measuring apparatus when the selected measuring program is executed as taught by Meglan to analyze the received image data to identify the object and one or more of the table and the surgical robot in the received image data and determine a position of the object relative to one or more of the table and the surgical robot to generate guidance based on the determined position of the user relative to one or more of the table.

Regarding claim 7, Abe as modified by Meglan teaches all the limitation of claim 6, and further teaches wherein the motion prediction display includes a three-dimensional moving image (Abe: page 13, “a 3D image acquisition unit that acquires a 3D image in a real 3D space, a display unit that displays the 3D image acquired by the 3D image acquisition unit, A display control unit that synthesizes a 3D image and an image corresponding to the button setting area and displays the combined image on the display unit”, Meglan: par 0076, “HMD 120 may be any head-mounted display device configured to output augmented and/or virtual reality images. Image capture devices 125a, 125b, 125c, and 125d may be any image capture devices known to those skilled in the art, such as video cameras, still cameras, stereoscopic cameras, three-dimensional cameras including RGB-D cameras, LIDAR sensors, and/or the like, and may be positioned about a surgical training environment“ ….3D camera is used to capture images and video).

    PNG
    media_image1.png
    351
    376
    media_image1.png
    Greyscale

Regarding claim 8, Abe as modified by Meglan teaches all the limitation of claim 6, and Meglan further teaches wherein the motion prediction display includes a graphic showing a moving path of a probe included in the measuring apparatus (Fig 4B, par 0107-0108, generate guidance of robot arm for positioning from position a to position b). This would be obvious for the same reason given in the rejection for claim 6.

Regarding claim 10, Abe as modified by Meglan teaches all the limitation of claim 6, and further teaches further comprises a field of view specifying unit for specifying the field of view of the operator (Abe: Figs 91 and 10, a HMD view of user, Meglan: par 0076, HMD view), wherein the control unit controls the movement of the measuring apparatus based on the measurement program so as not to start unless the superimposed display information falls within the field of view of the operator specified by the field of view specifying unit (Abe and Meglan all disclose a HMD view to operate a machine and the part limitation only is considered a safety issue and considers as design choice).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 9, including "further comprises detecting unit for acquiring a shape, a position and an orientation of the object, wherein the control unit evaluates, based on the shape of the object acquired by the detecting unit and the selected measurement program, the possibility of interference between the object and the measuring apparatus when the measurement program is executed, and wherein the display control unit causes the display unit to display where the possibility of interference occurs is more than a predetermined value as the superimposed display information in mixed reality”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616